Citation Nr: 0409585	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  97-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the benefit sought on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran is claiming entitlement to service connection for PTSD 
based on combat stressors during World War II.  The file indicates 
that the RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  The USASCRUR replied in November 2003 
indicating in order to provide research concerning the incidents 
the veteran described, additional information must be provided.  
The USASCRUR indicated that such information should include the 
most specific dates possible, full names of casualties, unit 
designations to squadron level, and other units involved.  It was 
also noted that a Morning Report search might need to be 
conducted.

In addition, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that is 
necessary to substantiate the claim for benefits.

Review of the veteran's file indicates that citations to VCAA were 
included in a supplemental statement of the case, but no steps 
have been taken to provide the notice and assistance that is 
required under VCAA.  Therefore, in order to accord the veteran 
every consideration with respect to the present appeal, and to 
ensure that the veteran is provided with due process of the law, 
the case is remanded to the RO for the following development:

1.  The veteran and his representative should be contacted and 
again requested to furnish the specific details (dates, locations, 
names, etc.) of the claimed inservice stressors.  

2.  Taking into account all information obtained in accordance 
with paragraph 1, above, the RO must review the claims file and 
prepare a summary of all of the veteran's claimed stressors.  This 
summary together with a copy of the DD 214s, a copy of this 
remand, and all associated documents should be sent to the 
USASCRUR.  That agency should be asked to provide any information 
that might corroborate the veteran's alleged stressors, to include 
morning reports/or unit histories.  The RO should undertake any 
other steps it deems appropriate in attempting to verify the 
stressors.

3.  If any claimed stressor event is found to be reasonably 
corroborated by credible supporting evidence, the veteran should 
undergo a VA psychiatric examination to clarify whether he has 
PTSD related to documented stressors during service.  The RO must 
specify for the examiner the stressor or stressors which it has 
determined that the veteran was exposed to in service, and the 
examiner must be instructed to consider only those stressors in 
determining whether the veteran has PTSD.  All indicated tests and 
studies should be performed, and all clinical findings should be 
reported in detail.  It is essential that the claims file be 
provided to the examiner for review in conjunction with the 
examination, together with a copy of this remand.  

4.  The RO must ensure that all provisions of VCAA are properly 
applied in the development of the appellant's claim.

5.  After undertaking any other development deemed appropriate, 
the RO must readjudicate the issue on appeal, taking into account 
the entire record.  If the benefit sought is not granted, the 
veteran and his representative should be furnished with a 
Supplemental Statement of the Case and afforded an opportunity to 
respond before the record is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





